Citation Nr: 0902778	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the St. 
Louis, Missouri Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a TDIU.

In May 2007, the veteran, through his representative, 
indicated that he wished to withdraw his appeal for a TDIU.  
In August 2007, the veteran stated that he wished to 
reinstate that appeal.  The appeal is reinstated and is 
before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a TDIU.  VA regulations allow for the 
assignment of a TDIU when a veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and the veteran has certain 
combinations of ratings for service-connected disabilities.  
If there is only one such disability, that disability must be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2008).  Even if service-connected 
disabilities fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration of a TDIU is warranted if the veteran 
nonetheless is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2008).

The veteran has the following service-connected disabilities 
and ratings: bilateral hearing loss, rated at 40 percent; 
degenerative arthritis of the cervical spine, rated at 20 
percent; and tinnitus, rated at 10 percent.  The combined 
rating for his service-connected disabilities is 60 percent.  
The veteran also has other disabilities, for which service 
connection is not currently established.  In an October 2006 
notice of disagreement, the veteran asserted that his 
degenerative arthritis of the cervical spine is the 
disability that makes him unable to work.

The claims file contains reports of fairly recent VA 
examinations showing the manifestations and extent of the 
veteran's service-connected hearing loss, cervical spine 
arthritis, and tinnitus disabilities.  The record does not 
contain, however, any medical finding or opinion as to 
whether the veteran's service-connected disabilities, 
considered apart from other, non-service-connected, 
disabilities, produce sufficient occupational impairment to 
make the veteran unable to secure or follow a substantially 
gainful occupation.  The Board will remand the issue for a VA 
medical examination, with review of the claims file, and an 
opinion as to whether the veteran's service-connected 
disabilities, by themselves, make him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to address the effects of the 
veteran's service-connected disabilities 
on his capacity to hold employment.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
veteran's service-connected disabilities 
are bilateral hearing loss, tinnitus, and 
degenerative arthritis of the cervical 
spine.  After examining the veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether 
the combined effects of the veteran's 
service-connected disabilities, considered 
apart from any disabilities that are not 
service-connected, are sufficient to make 
the veteran unable to secure or follow a 
substantially gainful occupation, if he 
were to pursue one.  The examiner should 
explain the reasons for the conclusions 
reached.



2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




